Exhibit 10.4

 

AGREEMENT

 

 

This Agreement is entered into and made effective as of the 21st day of October,
2005 by and between HESPERIA HOLDING INC., a Nevada Corporation, located at 9780
E Avenue, Hesperia, CA 92345 (“Hesperia”) and UNIVERSAL FOREST PRODUCTS EASTERN
DIVISION, INC., a Michigan Corporation (“UFPED”) located at 2801 E. Beltline,
NE, Grand Rapids, MI 49525.

 

WHEREAS, UFPED is the manufacturer of the Open Joist 2000 line of products (the
“Products”) and will assist in marketing and distributing the Products through
Hesperia;

 

WHEREAS, Hesperia has a non-exclusive right from UFPED to market, distribute and
service the Open Joist 2000 Products in the West Coast territories (“Territory”)
as an authorized dealer;

 

WHEREAS, Hesperia intends to perform the engineering, delivery and servicing of
the Products from UFPED through Hesperia’s resale channels currently held in the
West Coast territories and possibly expand the territory to the continental
United States;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and

promises herein contained, the parties agree as follows.

 

1.

DEFINITIONS

 

“Customer” means an end user of any of the Products.

 

“Limited Warranty Statement” means UFPED's then-current warranty from UFPED to
its current Customers.

 

“Products” means the Open Joist 2000 products in UFPED's current Product List.
        This includes all components needed for the product. UFPED may add to,
delete   from, or otherwise modify the Products at any time without notice to
Hesperia.

 

“Territory” means any area West of the Mississippi River.

 

2.

PRODUCT TERMS

 

2.1

APPOINTMENT. UFPED hereby appoints Hesperia, and Hesperia accepts such
appointment, to act as a non-exclusive reseller of the Products throughout the
Territory. Hesperia also has the right to expand its sales to the continental
United States, but will not impede on any pre-existing agreements between UFPED
and other vendors of the Products. Hesperia

 

 

--------------------------------------------------------------------------------

 

will use its current resale channels for the sale of Products and Hesperia may
market or sell the Products using any Internet site or mail order catalog
without specific written authorization by UFPED. Hesperia may also market the
Products through architects, engineers, developers and framers.

 

2.2

PRICES. The prices paid by Hesperia to UFPED for Products shall initially be as
set forth in Exhibit A. The parties shall have the right, at any time, to
change, alter, or amend Product prices upon written notice. Hesperia is eligible
to receive credit terms that are mutually agreed upon by both parties and may be
reevaluated and expanded due to sales volume and performance of Hesperia. Prices
are exclusive of all taxes, insurance, and shipping and handling charges, which
are Hesperia’s sole responsibility.

 

3.

ORDERING AND PAYMENT

 

3.1

ORDERS. Orders shall be in writing and be subject to acceptance by UFPED. The
terms and conditions of each order shall be as provided by this Agreement, and
the provisions of either party's form of purchase order, acknowledgment or other
business forms will not apply to any order notwithstanding the other party's
acknowledgment or acceptance of such form.

 

3.2

PAYMENT. Subject to compliance with UFPED's credit requirements, payments on
orders will be due and payable in full 20 days from the invoice date, with a 1%
discount for payments made within 10 days. Hesperia shall pay monthly service
charges of 1% per month for any past due amounts. The credit terms may be
changed at the discretion of UFPED.

 

4.

RETURNS

 

4.1

DEFECTIVE PRODUCT RETURNS. Returns of defective Products will be processed
through return processing centers and consolidated for shipment weekly or
biweekly to UFPED by Hesperia. Returns of defective Products will be paid for by
UFPED when UFPED authorized carriers are used. Return shipment charges via
unauthorized carriers are the responsibility of Hesperia. UFPED reserves the
right to charge-back to Hesperia shipping charges incurred on those Products
which were returned as defective and no fault was found.

 

5.

JOINT SALES, PROMOTION, AND MARKETING. As further consideration for the
agreement granted herein and for the work to be performed by both parties
herein, the parties agree to perform the following sales, promotional, and
marketing activities on behalf of the Products:

 

5.1.

Both parties shall coordinate a joint strategy for all customers for the
Products. This is intended to encourage a consistent and cooperative sales,

 

 

--------------------------------------------------------------------------------

 

marketing and support effort between Hesperia and UFPED. Hesperia shall not take
any actions which would violate the terms of UFPED’s License Agreement with
Distribution Open Joist.

 

 

5.2

Hesperia will provide all the necessary sales support relating to Hesperia’s
specific distribution of the Products.

 

5.3

Hesperia and UFPED shall each use reasonable efforts to advertise and promote
the Products at their own expense, using trademarks and copyright notices where
appropriate.

 

5.4

Hesperia and UFPED shall work together to release significant company
information, timely press releases and public position statements, relating to
the execution of this Agreement.

 

6.

[intentionally omitted]

 

7.

CONFIDENTIALITY

 

7.1

The term “Confidential Information” as used herein shall mean all confidential
and proprietary information including, but not necessarily limited to, technical
information and drawings, operating procedures, production technologies, client
lists, creative concepts, and business plans. The Parties agree that
Confidential Information does not include information which (a) is or becomes
public knowledge or publicly available; (b) is learned by the other Party from a
third party entitled to disclose it; (c) was already known to the other Party as
shown by prior written records; (d) is shown by prior written records of the
other Party to have been independently developed by the other Party; or (e)
becomes publicly available as the result of issuance of a patent or publication
of a foreign pending patent application. The Parties shall disclose Confidential
Information of the other Party only if permitted to do so in writing by the
Party whose Confidential Information is being disclosed.

 

7.2

Hesperia hereby agrees to hold the licensed Products and Information in strict
confidence with at least as great a degree of care as that used to maintain the
confidentiality of its own most confidential information, except as transfers of
such Products and Information are expressly authorized herein.

 

7.3

Each party agrees that it shall maintain Confidential Information for use only
by its employees, or individuals who are under its direction and control, for
purposes specifically related to its permitted use of Products or Confidential
Information. Each party shall advise the other immediately in the event that it
learns or has reason to believe that any person who has

 

 

--------------------------------------------------------------------------------

 

access to Products or Information, or any portion thereof, has violated or
intends to violate the terms of this Agreement; and each party will, at its
expense, cooperate with the other party in seeking injunctive or other equitable
relief in its own name or that of the other party against that person.

 

8.

TERM AND TERMINATION

 

8.1

This Agreement shall remain in effect from the date of execution until
terminated by either party, for any reason, upon thirty (30) days' written
notice.

 

8.2

Upon Termination any outstanding payments due under this Agreement will be paid
in accordance with section 3 of this Agreement.

 

9.

WARRANTIES AND OTHER REPRESENTATIONS

 

9.1

UFPED warrants that the Products, as originally delivered and unaltered, will
materially perform in accordance with its published specifications.

 

9.2.

Hesperia's exclusive remedy for breach of the warranty in Section 9.1 shall be
to report such breach in writing within thirty (30) days after delivery, and
return the Products. Upon receipt of such report, either party shall do one of
the following at its sole option: (a) use reasonable efforts to correct such
errors and provide the other with corrected Products; or (b) replace the
Products with other materials that are similar in function. UFPED does not
warrant the results of its correction services.

 

9.3.

Each party warrants that it has the right to enter into this Agreement, and that
UFPED owns and has the right to license the Products.

 

10.

DISCLAIMER AND LIMITATION OF LIABILITY

 

10.1

Except as expressly stated in Section 9 above, EACH PARTY DISCLAIMS ALL OTHER
WARRANTIES EXPRESS AND IMPLIED, INCLUDING WITHOUT LIMITATION THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. No
representation or other affirmation of fact, including but not limited to
statements regarding capacity, quality, suitability for use or performance,
whether made by a party's employees or otherwise, shall be deemed a warranty by
that party for any purpose or give rise to any liability of that party
whatsoever unless contained in this Agreement.

 

10.2

IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR INCIDENTAL, INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR THE USE OR

 

 

--------------------------------------------------------------------------------

 

PERFORMANCE OF THE PRODUCTS OR WHETHER IN AN ACTION OF CONTRACT OR TORT
INCLUDING BUT NOT LIMITED TO NEGLIGENCE.

 

11.

MISCELLANEOUS:

 

11.1

AUTHORITY TO EXECUTE. The parties herein represent that they have the authority
to execute this Agreement.

 

11.2

SEVERABILITY. If any term, provision, covenant, or condition of this Agreement
is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the rest of this Agreement shall remain in full force and effect.

 

11.3

SUCCESSORS. This Agreement shall be binding on and inure to the benefit of the
respective successors, assigns, and personal representatives of the parties,
except to the extent of any contrary provision in this Agreement.

 

11.4

ASSIGNMENT. This Agreement may not be assigned by either party without the
written consent of the other party.

 

11.5

SINGULAR, PLURAL, AND GENDER INTERPRETATION. Whenever used herein, the singular
number shall include the plural, and the plural number shall include the
singular. Also, as used herein, the masculine, feminine or neuter gender shall
each include the others whenever the context so indicates.

 

11.6

CAPTIONS. The subject headings of the paragraphs of this Agreement are included
for purposes of convenience only, and shall not effect the construction or
interpretation of any of its provisions.

 

11.7

ENTIRE AGREEMENT. This Agreement contains the entire agreement of the parties
relating to the rights granted and the obligations assumed in this instrument
and supersedes any oral or prior written agreements between the parties. Any
oral representations or modifications concerning this instrument shall be of no
force or effect unless contained in a subsequent written modification signed by
the party to be charged.

 

11.8

ARBITRATION. Any controversy or claim arising out of, or relating to, this
Agreement, or the making, performance, or interpretation thereof, shall be
submitted to a panel of three (3) arbitrators. The arbitration shall comply with
and be governed by the provisions of the American Arbitration Association. The
panel of arbitrators shall be composed of two (2) members chosen by UFPED and
Hesperia respectively and one (1) member chosen by the arbitrators previously
selected. The findings of such arbitrators shall be conclusive and binding on
the parties hereto. The cost of arbitration shall be

 

 

--------------------------------------------------------------------------------

 

borne by the losing party or in such proportions as the arbitrator shall
conclusively decide.

 

11.9

NO WAIVER. No failure by either UFPED or Hesperia to insist upon the strict
performance by the other of any covenant, agreement, term or condition of this
Agreement or to exercise the right or remedy consequent upon a breach thereof
shall constitute a waiver of any such breach or of any such covenant, agreement,
term or condition. No waiver of any breach shall affect or alter this Agreement,
but each and every covenant, condition, agreement and term of this Agreement
shall continue in full force and effect with respect to any other then existing
or subsequent breach.

 

11.10

TIME OF THE ESSENCE. Time is of the essence of this Agreement, and each
provision hereof.

 

11.11

COUNTERPARTS. The parties may execute this Agreement in two (2) or more
counterparts, which shall, in the aggregate, be signed by both parties, and each
counterpart shall be deemed an original instrument as to each party who has
signed by it.                

 

11.12

ATTORNEY’S FEES AND COSTS. In the event that suit be brought hereon, or an
attorney be employed or expenses be incurred to compel performance the parties
agree that the prevailing party therein be entitled to reasonable attorney's
fees.

 

11.13

GOVERNING LAW. The formation, construction, and performance of this Agreement
shall be construed in accordance with the laws of the State of Michigan.

 

11.14

NOTICE. Any notice, request, demand or other communication required or permitted
hereunder or required by law shall be in writing and shall be effective upon
delivery of the same in person to the intended addressee, or upon deposit of the
same with an overnight courier service (such as Federal Express) for delivery to
the intended addressee at its address shown herein, or upon deposit of the same
in the United States mail, postage prepaid, certified or registered mail, return
receipt requested, sent to the intended addressee at its address shown herein.
The address of any party to this Agreement may be changed by written notice of
such other address given in accordance herewith and actually received by the
other parties at least ten (10) days in advance of the date upon which such
change of address shall be effective.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

UNIVERSAL FOREST PRODUCTS

 

 



 

 

EASTERN DIVISION, INC:  

HESPERIA HOLDING, INC.,

a Michigan Corporation

a Nevada corporation

 

 

 

By: /s/ Eric Maxey___________

By: /s/ Michael Edison__________

 

[authorized agent]

Michael Edison, CEO